Exhibit 10.1

EXECUTION VERSION

SECOND FORBEARANCE AGREEMENT

THIS SECOND FORBEARANCE AGREEMENT, dated as of June 30, 2016 (this “Agreement”),
is entered into by and between C&J Energy Services Ltd. (“Parent”), CJ Lux
Holdings S.à r.l., a Luxembourg private limited liability company (société à
responsabilité limitée), having its registered office at 15, rue Edward
Steichen, L-2540 Luxembourg, having a share capital of $2,000,000 and registered
with the Luxembourg Register of Commerce and Companies under number B190.857
(“Luxembourg Borrower”), CJ Holding Co. (“U.S. Borrower” and, together with
Parent and Luxembourg Borrower, the “Borrowers”), certain other Loan Parties
identified on the signature pages hereto, Cortland Capital Market Services LLC
(“Cortland”), in its capacity as successor Administrative Agent to Bank of
America, N.A. under the Credit Agreement (as defined below) (in such capacity
(or any successor in such capacity), the “Agent”) and the lenders appearing on
the signature pages hereto (the “Consenting Lenders”). Each of the foregoing
shall be referred to herein as a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, the Borrowers, the Agent and the Lenders are party to that certain
Second Amended and Restated Credit Agreement dated as of September 29, 2015 (as
amended, restated, extended, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”);1

WHEREAS, the Borrowers (i) are unable to comply with Section 7.11(d) of the
Credit Agreement for the six-month period ending March 31, 2016 which failure
constitutes an Event of Default under Section 8.01(b) the Credit Agreement (such
default, the “Designated Financial Covenant Default”), (ii) have failed to make
the interest payments due and payable on May 31, 2016 as well as unused
commitment fees and Letter of Credit Fees due under the Credit Agreement, which
failures constitute Events of Default under Section 8.01(a) of the Credit
Agreement and (iii) anticipate that they will fail to make the interest and
principal payments (including, without limitation, payments of interest accruing
at the Default Rate pursuant to Section 2.08(b) of the Credit Agreement) or pay
unused commitment fees or Letter of Credit Fees due under the Credit Agreement
during the Forbearance Period (as defined below) which failure constitutes an
Event of Default under Section 8.01(a) of the Credit Agreement (such defaults
described in the foregoing clauses (ii) and (iii), the “Designated Payment
Defaults” and, together with the Designated Financial Covenant Default, the
“Designated Defaults”);

WHEREAS, the Borrowers acknowledge and agree that (i) upon the occurrence and
during the continuance of an Event of Default of the nature of the Designated
Financial Covenant Default, the Agent is (acting at the request of, or with the
consent of, the Lenders holding more than 50% of the aggregate principal amount
of the Revolving Credit Commitments and Initial Tranche B-1 Term Loans
(collectively, the “Majority Specified Lenders”)) entitled by notice to the
Borrowers to accelerate certain of the Obligations, to seek immediate repayment
in full of the Obligations and to exercise any or all of its rights and remedies
under the Loan

 

1  Capitalized terms used in this Agreement and not defined herein shall have
the meanings ascribed thereto in the Credit Agreement.



--------------------------------------------------------------------------------

Documents or applicable law and (ii) upon the occurrence and during the
continuance of an Event of Default of the nature of the Designated Payment
Defaults, the Agent is (acting at the request of, or with the consent of the
Required Lenders) entitled by notice to the Borrowers to accelerate certain of
the Obligations, to seek immediate repayment in full of the Obligations and to
exercise any or all of its rights and remedies under the Loan Documents or
applicable law;

WHEREAS, pursuant to that certain Temporary Limited Waiver Agreement, dated
May 10, 2016 and effective as of March 31, 2016 (the “First Limited Waiver”),
Bank of America, N.A. in its capacity as the Administrative Agent and certain
Lenders constituting the Majority Specified Lenders under the Credit Agreement,
agreed, subject to the conditions contained in the First Limited Waiver, to
temporarily waive the Designated Financial Covenant Default, with effect through
May 31, 2016;

WHEREAS, pursuant to that certain Forbearance Agreement, dated and effective as
of May 31, 2016 (the “First Forbearance”), Bank of America, N.A. in its capacity
as the AdministrativeAgent and certain Lenders constituting (x) the Majority
Specified Lenders (with respect to the Designated Financial Covenant Default)
and (y) the Required Lenders (with respect to the Designated Payment Defaults
set forth therein), in each case under the Credit Agreement, agreed, subject to
the conditions contained in the First Forbearance, to temporarily forbear from
exercising any of their rights and remedies under the Loan Documents in respect
of the applicable Designated Defaults, with effect through June 30, 2016;

WHEREAS, Parent and the other Loan Parties have reached an agreement in
principle (the “Restructuring Agreement”) with the members of the Steering
Committee (as defined below) on a restructuring transaction on the terms set
forth on Exhibit A hereto (the “Agreed Restructuring Transaction”);

WHEREAS, the Borrowers have requested that (i) the Lenders holding Revolving
Credit Commitments and Initial Tranche B-1 Term Loans (collectively, the
“Specified Lenders”) temporarily forbear, solely by reason of the Designated
Financial Covenant Default, from accelerating Obligations or otherwise
exercising rights or remedies under the Loan Documents and (ii) the Lenders
temporarily forbear, solely by reason of the Designated Payment Defaults, from
accelerating Obligations or otherwise exercising rights or remedies under the
Loan Documents, in each case, during the Forbearance Period, in order to permit
the Borrowers to document a restructuring support agreement among the Loan
Parties, each member of the Steering Committee and such other parties as may be
appropriate and acceptable to the foregoing (the “Restructuring Support
Agreement”), which will include, among other things, term sheets setting forth
terms of (a) the Agreed Restructuring Transaction and (b) a debtor-in-possession
financing facility satisfactory to the members of the Steering Committee and the
Borrowers (the “DIP Facility”) in connection with the Agreed Restructuring
Transaction;

WHEREAS, the Borrowers have the intention to negotiate in good faith (i) the
Restructuring Support Agreement and (ii) such other documentation and other
steps necessary to implement the Agreed Restructuring Transaction and, to the
extent applicable, the DIP Facility, prior to the expiration of the Forbearance
Period; and

WHEREAS, the Consenting Lenders agree to accommodate such request of the
Borrowers on the terms and subject to the conditions herein set forth;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1. Incorporation of Recitals.

Each of the Loan Parties acknowledges that the recitals set forth above are true
and correct in all material respects.

Section 2. Amounts Owing.

Each of the Loan Parties acknowledges and agrees that, as of the date hereof,
the Borrowers are indebted to the Secured Parties in an aggregate amount equal
to (a) the aggregate principal amount of Revolving Credit Loans (including any
Swing Line Loans) outstanding under the Credit Agreement in an amount equal to
$284,400,000, plus accrued and unpaid interest thereon and fees in respect
thereof, plus (b) the aggregate principal amount of Initial Tranche B-1 Term
Loan outstanding under the Credit Agreement in an amount equal to $569,250,000,
plus accrued and unpaid interest thereon, plus (c) the aggregate principal
amount of Initial Tranche B-2 Term Loan outstanding under the Credit Agreement
in an amount equal to $480,150,000, plus accrued and unpaid interest thereon,
plus (d) all obligations with respect to Letters of Credit outstanding under the
Credit Agreement, plus (e) all obligations, if any, pursuant to any Secured Cash
Management Agreement or Secured Hedge Agreement, plus (f) the unpaid actual
out-of-pocket expenses incurred by the Agent and the members of that certain
steering committee of Lenders consisting of Ascribe Capital LLC, BlueMountain
Capital Management, LLC, GSO Capital Partners LP and Solus Alternative Asset
Management LP (collectively with such additional Lenders, if any, as may be
determined in the sole discretion of the foregoing, the “Steering Committee”) in
connection with the preparation, negotiation, execution and delivery of this
Agreement and all unpaid out-of-pocket expenses incurred by the Agent and any
Lender in connection with the enforcement or protection of their rights or in
connection with this Agreement, the Credit Agreement and the other Loan
Documents, in connection with the Obligations under the Credit Agreement or
incurred during any workouts, restructuring or negotiating in respect of such
Obligations, as and to the extent set forth in Section 10.04(a) of the Credit
Agreement, and such amounts are outstanding without defense, offset or
counterclaim; provided that such amounts shall not include any Excluded Swap
Obligations.

Section 3. Forbearance; Forbearance Period.

(a) In reliance upon the representations, warranties and covenants of the Loan
Parties contained in this Agreement, and upon the terms and subject to the
conditions of this Agreement, each of the Consenting Lenders agrees that, during
the Forbearance Period, such Lender shall not enforce any of its rights and
remedies under the Loan Documents in respect of the applicable Designated
Defaults against the Loan Parties or their assets (the “Forbearance”). The
Borrowers acknowledge and agree that the Forbearance is limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Credit Agreement or any other Loan Document are intended pursuant to this
Section 3 to (or shall) be affected hereby, all of which remain in full force
and effect unaffected hereby.

(b) The “Forbearance Period” shall commence on the Forbearance Effective Date
(as defined below) and shall terminate immediately and automatically upon the
earliest to occur of (i) July 17, 2016, at 11:59 pm New York time and (ii) the
occurrence of a Forbearance Termination Event (as defined below).

 

3



--------------------------------------------------------------------------------

(c) Upon the occurrence of a Forbearance Termination Event, the Forbearance
Period shall immediately end without the requirement of any demand, presentment,
protest, notice or other action of any kind, all of which Borrowers and the
other Loan Parties each waives, and subject to the terms of the Loan Documents,
each of the Agent, the Required Lenders and the Majority Specified Lenders shall
be free in its sole and absolute discretion, without limitation, to proceed to
enforce any or all of its rights and remedies available under the Loan Documents
and/or applicable law in respect of the Designated Defaults.

(d) The occurrence of any of the following events or circumstances shall
constitute a termination event with respect to the Forbearance (each, a
“Forbearance Termination Event”):

(i) the occurrence and continuation of (i) a Default under Section 8.01(a) of
the Credit Agreement (other than the Designated Payment Defaults) or (ii) any
Event of Default under the Credit Agreement that is not a Designated Default;

(ii) a breach by the Borrowers or any Loan Party of any provision of this
Agreement; provided that in the case of Section 5(a)(i) and (ii) of this
Agreement, such breach shall remain unremedied for a period of two Business Days
after written notice thereof from the Agent to any of the Borrowers;

(iii) any representation or warranty contained in this Agreement shall be
incorrect in any material respect as of the date hereof; provided that if any
such representation or warranty is qualified by or subject to a materiality
qualification, such representation or warranty shall be true and correct in all
respects;

(iv) 11:59 p.m. New York time on July 8, 2016 (the “RSA Deadline”), if the
execution by each Loan Party, delivery and effectiveness of the Restructuring
Support Agreement has not occurred by such deadline;

(v) any default or breach by any Loan Party of any provision of the
Restructuring Support Agreement, or any act by any Loan Party inconsistent
therewith, in each case unless waived pursuant to the terms of the Restructuring
Support Agreement;

(vi) any change or replacement by the Company of its current counsel, Kirkland &
Ellis LLP, Fried Frank Harris Shriver & Jacobson LLP and Loeb & Loeb LLP, or
financial advisors, Evercore Partners Inc. and AlixPartners Partners LLP;

(vii) an agreement in principle is reached by any Loan Party as to any
restructuring transaction that is not supported by the Steering Committee; and

 

4



--------------------------------------------------------------------------------

(viii) an agreement is reached by any Loan Party in respect of any
debtor-in-possession financing facility other than the DIP Facility.

(e) The Forbearance is limited in nature and nothing contained herein is
intended, or shall be deemed or construed (i) to constitute a waiver of any of
the Designated Defaults or any future Defaults or Events of Default or
compliance with any term or provision of the Loan Documents or applicable law or
(ii) to establish a custom or course of dealing between the Loan Parties, on the
one hand, and the Agent and/or any Lender, on the other hand.

(f) Immediately upon the Forbearance Period ending in accordance with its terms,
the agreements set forth in Section 3(a) shall be void ab initio (it being
understood, for the avoidance of doubt, that this provision shall not impair the
effectiveness of any provisions of this Agreement including Section 4, which
shall remain in full force and effect). In furtherance of the foregoing, and
notwithstanding the occurrence of the Forbearance Effective Date, each of the
Loan Parties acknowledges and confirms that, subject to the Forbearance, all
rights and remedies of the Agent and the Lenders under the Loan Documents and
applicable law with respect to the Borrowers or any other Loan Party shall
continue to be available to the Agent and the Lenders.

(g) The parties hereto agree that the running of all statutes of limitation and
the doctrine of laches applicable to all claims or causes of action that the
Agent or any Lender may be entitled to take or bring in order to enforce its
rights and remedies against the Borrowers or any other Loan Party are, to the
fullest extent permitted by law, tolled and suspended during the Forbearance
Period.

Section 4. Covenants.

(a) During the Forbearance Period, each Loan Party shall comply with all
obligations, limitations, restrictions or prohibitions that would otherwise be
effective or applicable under the Credit Agreement or any of the other Loan
Documents during the continuance of any Default or Event of Default; provided
that, solely in respect of Net Cash Proceeds from the Disposition in one or more
transactions of all or a portion of the business conducted by of Total E&S, Inc.
and Blue Ribbon Technology, Inc., notwithstanding the default blocker in
Section 2.05(b)(ii) of the Credit Agreement, the Term Borrower shall not be
required to offer to prepay the Term Loans with such Net Cash Proceeds,
(A) until the aggregate amount of the Net Cash Proceeds derived from all
Dispositions in any fiscal year of Parent is equal to or greater than
$25,000,000 or (B) at the election of the Term Borrower (as notified by the Term
Borrower to the Agent on or prior to the date on which a notice of prepayment
shall be required to be delivered to the Agent pursuant to Section 2.05(b)(v) of
the Credit Agreement), to the extent a Loan Party or a Restricted Subsidiary
reinvests all or any portion of such Net Cash Proceeds in operating assets
(other than current assets) within 365 days after the receipt of such Net Cash
Proceeds (or, if such Loan Party or Restricted Subsidiary shall have entered
into a legally binding commitment within such 365-day period to so apply such
Net Cash Proceeds, within 180 days following such 365-day period); provided,
further, that if such Net Cash Proceeds shall have not been so reinvested within
the applicable period, the Term Borrower shall immediately offer to prepay the
Term Loans in an aggregate amount equal to such Net Cash Proceeds.

(b) Notwithstanding any other provision of the Credit Agreement, during the
Forbearance Period, without the express written consent of the Required Lenders,
each Loan Party shall not and shall cause each Restricted Subsidiary not to:

 

5



--------------------------------------------------------------------------------

(i) engage in any asset sales outside the ordinary course of business pursuant
to Section 7.05(g) of the Credit Agreement, except to the extent consideration
therefor is in cash and for fair market value;

(ii) pay or set aside funds for the purpose of making any payments to or on
behalf of Nabors (including, without limitation, in respect of any debt owed to
Nabors, any payments of principal, interest, fees or expenses);

(iii) pay, receive or otherwise transfer funds (including any funds to be
received in respect of the asset sales described in Section 4(a) of this
Agreement or transferred pursuant to Section 4(f) of this Agreement) into any
account other than (A) the accounts listed on Schedule 4(b) attached hereto,
(B) any Specified Securities Account (as defined below) over which the Agent has
been granted control pursuant to Section 7(a)(ix)(A) of this Agreement or
(C) any account which, immediately following such payment, receipt or transfer,
shall be an Excluded Deposit Account (the “Specified Covered Accounts”);

(iv) pay, invest or otherwise transfer funds to CJES Insurance (Texas) Inc. or
CJES Insurance (Bermuda) Ltd. beyond the minimum amount required by any
applicable statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, or the interpretation
thereof, whether or not having the force of law, including, without limitation,
the requirements of the Texas Department of Insurance and applicable
requirements in Bermuda (collectively, “Captive Insurance Laws”);

(v) make or implement any amendment, waiver, supplement or other modification to
any employment agreement or employee compensation plan (including, without
limitation, that certain Senior Executive Incentive Plan, effective as of May 5,
2016 and amended and restated as of June 23, 2016 (the “SEIP”) and that certain
Key Employee Incentive Plan, effective as of May 5, 2016 (the “KEIP”) or pay or
cause to be paid any amount contemplated by the SEIP or the KEIP before the date
on which such amount becomes due and payable pursuant to the terms of the SEIP
or the KEIP, as applicable;

(vi) terminate, enter into, amend, restate, amend and restate, supplement or
otherwise modify any agreement with Nabors or any of its Affiliates, other than
Parent and Parent’s Subsidiaries; or

(vii) take any action (or forbear from taking any action), in each case except
as expressly permitted hereunder, outside the ordinary course of business that,
if such Loan Party were a debtor pursuant to chapter 11 of the Bankruptcy Code
of the United States, would require court approval.

(c) The Borrowers shall pay all fees and expenses incurred by the Agent
(including the fees and expenses of Davis Polk & Wardwell LLP (“Davis Polk”),
FTI Consulting, Inc. (“FTI”), Moelis & Company (“Moelis”), Hilco Valuation
Services, LLC (“Hilco”) and one local counsel in each jurisdiction in which
Collateral is located, Loan Parties are organized or any chapter 11 case or
other insolvency proceeding is occurring or expected to occur) in connection
with the Credit Agreement, this Agreement and any other instruments or documents
being executed and delivered in connection herewith and the transactions

 

6



--------------------------------------------------------------------------------

contemplated hereby, including any restructuring, in each case as provided in
Section 10.04(a) of the Credit Agreement and by no later than the second
Business Day following the date on which an invoice is received. Amounts from
the Retainers (as defined in the First Limited Waiver) and the Additional
Retainers (as defined below and, together with the Retainers, the “Current
Retainer”) shall be applied by Davis Polk, FTI and Moelis, as applicable, in
respect of the accrued fees and expenses of such professionals in accordance
with the terms of their respective engagement agreements (to the extent
applicable) or as otherwise set forth in the First Limited Waiver or this
Agreement. The Borrowers shall, within two Business Days of receipt of an
invoice therefor, promptly pay: directly to Davis Polk, FTI and Moelis, as
applicable, an additional retainer amount in the amount of such fees and
expenses paid from their respective Current Retainers during the period of the
applicable invoice.

(d) The Borrowers shall negotiate in good faith (i) the Restructuring Support
Agreement prior to the deadline set forth in Section 3(d)(iv) of this Agreement
and (ii) such other documentation necessary to implement the Agreed
Restructuring Transaction and, to the extent applicable, the DIP Facility, prior
to the expiration of the Forbearance Period.

(e) If the amount of funds held in any Deposit Account or Securities Account
maintained by CJES Insurance (Texas) Inc., including, but not limited to the
account held at Fidelity, or CJES Insurance (Bermuda) Ltd. shall exceed the
amount that is required to be held in such account by Captive Insurance Laws,
the Borrower shall or shall cause the applicable Loan Party to promptly (and by
no later than 4:00 p.m. New York time on July 1, 2016 with respect to any funds
so held as of the date of this Agreement) transfer such excess amount of funds
to one or more Specified Covered Accounts and certify to the Administrative
Agent and the Lenders in writing that such transfer has taken place.

(f) As soon as practicable following effectiveness of this Agreement, and in any
event no later than July 1, 2016, the Borrowers shall publicly announce in a
press release and a Form 8-K filing with the SEC, each in form and substance
satisfactory to the Steering Committee, (A) the entry into and effectiveness of
this Agreement and (B) the fact that the Restructuring Agreement with respect to
the Agreed Restructuring Transaction has been reached among Parent, the other
Loan Parties and the members of the Steering Committee, subject to definitive
documentation and negotiation of outstanding terms.

Section 5. Information and Financial Data; Access to Properties and Inspections.

(a) Each Loan Party agrees (i) to provide the Agent and its representatives with
reasonable access to inspect such Loan Party’s financial records and properties
pursuant to Section 6.10 of the Credit Agreement but without the limitations on
the frequency of visits contained therein, provided that such visits shall be
during normal business hours and (ii) promptly to provide such customary
financial and other information regarding the Loan Parties and their respective
businesses and operations that the Agent or its advisors may reasonably request
to the extent (w) such information is readily available to a Loan Party,
(x) such information is not subject to attorney/client privilege, (y) such
information does not constitute trade secrets and (z) the provision of such
information is not prohibited by law or by the legally binding confidentiality
obligations of any Loan Party to a third party (other than another Loan Party);
provided that the Borrowers shall use commercially reasonable efforts to obtain
the consent of any such third party to provide such information to the Agent or
its advisors on a confidential basis and use commercially reasonable efforts to
communicate, to the extent permitted, the applicable information in a way that
would not risk waiver of such privilege or violate the applicable obligation.

 

7



--------------------------------------------------------------------------------

(b) The Borrowers agree to provide the Agent and the Lenders (with a copy to
FTI) by no later than 5:00 p.m. (New York time) on Wednesday, July 6, 2016 and
on any subsequent Wednesday during the Forbearance Period, (i) a 13-week
statement of projected receipts and disbursements (each a “Rolling 13-Week Cash
Flow Forecast”) and (ii) a report showing actual receipts and disbursements
through the prior week, including a variance report showing the variance to the
immediately prior Rolling 13-Week Cash Flow Forecast (including any Rolling
13-Week Cash Flow Forecast delivered pursuant to the First Forbearance).

(c) No later than 5:00 p.m. (New York time) on Wednesday, July 6, 2016 and any
subsequent Wednesday thereafter during the Forbearance Period (each a “Flash
Reporting Date”), the Borrowers agree to provide to the Agent and the Lenders
(with a copy to FTI) a flash report, prepared by the Borrowers in good faith in
accordance with their past practices for internal financial reporting, which
shall consist of statements of Cash and Cash Equivalents (including both book
and bank balances) held by Parent and its subsidiaries on a consolidated basis
(i) as of close of business on the Friday immediately preceding the applicable
Flash Reporting Date and (ii) on average for the 10 Business Days immediately
preceding the applicable Flash Reporting Date.

Section 6. Representations and Warranties.

(a) Each of the Loan Parties hereby represents and warrants to the Agent and the
Consenting Lenders that as of the date hereof:

(i) the execution, delivery and performance of this Agreement by each of the
Loan Parties has been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of the Loan
Parties’ Organization Documents; (b) conflict with or result in any breach or
contravention of, or require any payment to be made under (i) any material
Contractual Obligation to which each of the Loan Parties is a party or affecting
each of the Loan Parties or the properties of each of the Loan Parties or any of
its Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which each of the Loan Parties
or its property is subject; (c) violate any Law to which each of the Loan
Parties or its property is subject; or (d) result in the creation of any Lien on
any property of Parent or any Restricted Subsidiary;

(ii) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, each of the Loan Parties of this Agreement, other
than those obtained prior to the Forbearance Effective Date or being obtained in
connection herewith;

(iii) each of the representations and warranties made by any Loan Party set
forth in Article V of the Credit Agreement (other than in Sections 5.05(d) and
5.18) or in any other Loan Document is true and correct in all material respects
as of the date hereof with the same effect as though made on

 

8



--------------------------------------------------------------------------------

and as of the date hereof, except to the extent such representations and
warranties expressly relate to earlier dates, in which case they shall be true
and correct in all material respects as of such earlier date;

(iv) no Default or Event of Default has occurred and is continuing other than
the Designated Default;

(v) no Investment is currently being made in CJES Insurance (Texas) Inc. or CJES
Insurance (Bermuda) Ltd. beyond the minimum amount required by applicable
Captive Insurance Laws; and

(vi) no amendment, supplement, waiver or other modification to the SEIP has been
made since June 23, 2016 and no amendment, supplement, waiver or other
modification to the KEIP has been made since May 5, 2016, and the Loan Parties
have delivered by email to FTI fully final, execution copies of the currently
effective SEIP and KEIP (including, in each case, any amendments, exhibits,
annexes, appendices or other supplements or attachments thereto).

Section 7. Conditions to Effectiveness of this Agreement.

(a) This Agreement shall become effective (the date of such effectiveness being
referred to herein as the “Forbearance Effective Date”) upon satisfaction or
waiver of each of the following conditions:

(i) evidence reasonably satisfactory to the Steering Committee of approval by
the board of directors of the Restructuring Agreement with respect to the Agreed
Restructuring Transaction, subject to negotiation of ourstanding terms and
definitive documentation (including the Restructuring Support Agreement);

(ii) execution and delivery of this Agreement by the Agent, the Consenting
Lenders and the Loan Parties and, in each case, delivered to the Agent;

(iii) payment of all fees and expenses due to Davis Polk, FTI and Moelis
pursuant to Section 4(c) hereof and invoiced not later than one Business Day
prior to the Forbearance Effective Date;

(iv) receipt by each of Davis Polk, FTI and Moelis of an advance retainer in
respect of their fees and expenses payable pursuant to Section 4(c) hereof in an
amount equal to USD $250,000 payable to each of FTI and Moelis and USD $500,000
payable to Davis Polk (the aggregate amount of which retainers payable to all of
them collectively shall not exceed $1,000,000), in cash (each an “Additional
Retainer” and, collectively, the “Additional Retainers”); and

(v) for each securities account listed on Schedule 7(a) attached hereto (each a
“Specified Securities Account” and, collectively, the “Specified Securities
Accounts”) the Loan Party maintaining such Specified Security Accounts shall
have either:

 

9



--------------------------------------------------------------------------------

(A) completed all steps sufficient to grant “control” (within the meaning of
Article 9 of the UCC) over the Specified Securities Accounts to the Agent,
including, but not limited to, the execution of securities account control
agreements acceptable to the Agent; or

(B) caused all amounts held in any Specified Securities Account in excess of
$500 to be transferred to a Specified Covered Account.

Section 8. Notice of Default.

The Borrowers shall provide notice to the Agent, as soon as possible but in any
event within two Business Days of obtaining knowledge of the occurrence any
Forbearance Termination Event, which notice shall state that such event occurred
and set forth, in reasonable detail, the facts and circumstances that gave rise
to such event. Such notice shall be delivered by electronic mail to:

Cortland Capital Market Services LLC

225 W. Washington St., 21st Floor

Chicago, Illinois 60606

Attention: Ryan Morick and Legal Department

Telephone: 312-564-5072

Telecopier: 312-376-0751 Electronic Mail: ryan.morick@cortlandglobal.com and
legal@cortlandglobal.com

With copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Jinsoo Kim (jinsoo.kim@davispolk.com) and Timothy Graulich

(timothy.graulich@davispolk.com)

All notices given in accordance with the provisions of this Section 8 shall be
deemed to have been given on the date of receipt.

Section 9. Effect Upon Credit Agreement; Ratification of Liability; No Waiver;
Etc.

(a) From and after the date hereof, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any Loan Document,
shall mean the Credit Agreement, as interpreted in accordance with the terms of
this Agreement, and (ii) the term “Loan Documents” in the Credit Agreement and
the other Loan Documents shall include, without limitation, this Agreement and
any agreements, instruments and other documents executed and/or delivered in
connection herewith.

(b) Each of the Loan Parties hereby ratifies and reaffirms as of the date of
this Agreement all of its obligations under each Loan Documents to which it is a
party in respect of payment, performance, indemnification or otherwise
including, without limitation, guarantees of

 

10



--------------------------------------------------------------------------------

such obligations, and hereby ratifies and reaffirms its grant of liens on or
security interests in their properties pursuant to such Loan Documents as
security for the Obligations under or with respect to the Credit Agreement and
confirms and agrees that such liens and security interests secure all of the
Obligations, including any additional Obligations hereafter arising or incurred
pursuant to or in connection with this Agreement, the Credit Agreement or any
other Loan Document.

(c) Except as expressly provided herein, nothing in this Agreement is intended
or shall be deemed or construed to in any way waive, alter or impair the
obligations or any of the rights or remedies of the Agent or the Lenders under
the Loan Documents or applicable law. All terms and provisions of the Loan
Documents remain in full force and effect, except to the extent expressly
modified by this Agreement. Each of the Loan Parties acknowledges that the Agent
and the Consenting Lenders have made no representations as to what actions, if
any, they will take after the Forbearance Period, and the Agent and each
Consenting Lender hereby specifically reserves any and all rights, remedies, and
claims it has (after giving effect hereto) with respect to the Events of Default
and each other Default that may occur.

 

11



--------------------------------------------------------------------------------

Section 10. Release.

(a) In consideration of, among other things, the forbearance provided for
herein, each Borrower and each other Loan Party (on its own behalf and on behalf
of its respective Subsidiaries) forever waives, releases and discharges any and
all claims (including, without limitation, cross-claims, counterclaims, rights
of setoff and recoupment), causes of action, demands, suits, costs, expenses and
damages that it now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity, against the Agent and/or any Lender (in their
respective capacities as such) and any of their respective subsidiaries and
affiliates, and each of their respective successors, assigns, officers,
directors, employees, agents, attorneys and other advisors or representatives
(collectively, the “Released Parties”); provided that in each case such claim is
based in whole or in part on facts, events or conditions, whether known or
unknown, existing on or prior to the date hereof and which arise out of or are
related to the Credit Agreement or the Credit Agreement as amended by this
Agreement, the other Loan Documents, the Obligations or the Collateral
(collectively, the “Released Claims”). The Borrowers and other Loan Parties
further agree to refrain from commencing, instituting or prosecuting, or
supporting any Person that commences, institutes, or prosecutes, any lawsuit,
action or other proceeding against any and all Released Parties with respect to
any and all Released Claims.

(b) With respect to the subject of the foregoing releases, each of the Loan
Parties hereby acknowledges the provisions of California Civil Code
Section 1542, which states: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR. The Loan Parties hereby waive
any and all rights which may be conferred upon them by virtue of Civil Code
section 1542 or any similar provision or body of law. In this regard, the Loan
Parties acknowledge that facts in addition to or different from those which are
now known or believed to exist may hereafter be discovered with respect to the
subject matter herein and that any release pursuant to this Agreement will
remain fully enforceable notwithstanding such discovery.

Section 11. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of each Party
hereto and their respective successors and assigns. During the period commencing
on the date hereof and ending on the last day of the Forbearance Period, no
Consenting Lender shall transfer or assign its rights under the Credit Agreement
or this Agreement absent the written agreement of the transferee or assignee to
be bound by the terms of this Agreement, but no Consenting Lender shall be
further limited in its transfer or assignment rights other than as provided in
the Credit Agreement.

Section 12. No Third-Party Beneficiaries.

No Person other than Borrowers, the other Loan Parties, the Agent and the
Lenders, and in the case of Section 10 hereof, the Released Parties, shall have
any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiary rights (other than the rights of the Released Parties
under Section 10 hereof) are hereby expressly disclaimed.

 

12



--------------------------------------------------------------------------------

Section 13. Severability.

The invalidity, illegality or unenforceability of any provision in or obligation
under this Agreement in any jurisdiction shall not affect or impair the
validity, legality or enforceability of the remaining provisions or obligations
under this Agreement or of such provision or obligation in any other
jurisdiction.

Section 14. Governing Law, Jurisdiction; Waiver of Jury Trial.

Sections 10.14 and 10.15 of the Credit Agreement apply to this Agreement,
mutatis mutandis.

Section 15. Amendments.

The provisions of this Agreement, including the provisions of this sentence, may
not be amended, modified or supplemented, and waivers or consents to departures
from the provisions hereof may not be given, without the express prior written
consent of the Loan Parties, the Agent and the Required Lenders.

Section 16. Time of Essence.

Time is of the essence in the performance of each of the obligations of the
Borrowers and the other Loan Parties hereunder and with respect to all
conditions to be satisfied by such parties.

Section 17. Good Faith Cooperation; Further Assurances.

Each of the Loan Parties hereby agrees to execute and deliver from time to time
such other documents and take such other actions as may be reasonably necessary
in order to effectuate the terms hereof. The Parties shall cooperate with each
other and with their respective counsel in good faith in connection with any
steps required to be taken as part of their respective obligations under this
Agreement.

Section 18. Prior Negotiations; Entire Agreement.

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement of the Parties with respect to the subject matter hereof, and
supersedes all other prior negotiations, understandings or agreements with
respect to the subject matter hereof.

Section 19. Interpretation.

This Agreement is the product of negotiations of the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof.

Section 20. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same

 

13



--------------------------------------------------------------------------------

instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or by electronic mail (e.g. “.pdf” or
“.tif”) shall be effective as delivery of an original executed counterpart of
this Agreement.

Section 21. Section Titles.

The section and subsection titles contained in this Agreement are included for
convenience only, shall be without substantive meaning or content of any kind
whatsoever, and are not a part of the agreement between the Loan Parties, on the
one hand, and Agent and the Consenting Lenders, on the other hand. Any reference
in this Agreement to any “Section” refers, unless the context otherwise
indicates, to a section of this Agreement

Section 22. Notice of Designated Defaults.

This Agreement and the matters set forth herein shall constitute written notice
of the Designated Defaults for purposes of satisfaction of any disclosure
requirement in the Credit Agreement, any Compliance Certificate or any other
Loan Document requiring that the Loan Parties give notice of, certify as to the
absence of, or otherwise disclose in writing the occurrence and/or continuance
of any Default or Event of Default and the failure of any Loan Party prior to,
on or after the date hereof to deliver any such notice, certification or other
disclosure shall not constitute a Default or Event of Default under the Credit
Agreement. The Borrowers (along with their advisors) are in ongoing discussions
with the Lenders and their advisors regarding the Designated Defaults and a
long-term solution.

[signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

C&J ENERGY PRODUCTION SERVICES-CANADA LTD. (formerly Nabors Production Services
Ltd.) C&J ENERGY SERVICES LTD. C&J ENERGY SERVICES, INC. C&J SPEC-RENT SERVICES,
INC. C&J WELL SERVICES, INC. (formerly Nabors Completion & Production Services
Co.) CJ HOLDING CO. By:  

/s/ Danielle Hunter

  Name: Danielle Hunter   Title:   Executive Vice President and General Counsel
BLUE RIBBON TECHNOLOGY, INC. C&J VLC, LLC KVS TRANSPORTATION, INC. MOBILE DATA
TECHNOLOGIES LTD. TOTAL E&S, INC. By:  

/s/ Danielle Hunter

  Name: Danielle Hunter   Title:   Executive Vice President and General Counsel
ESP COMPLETION TECHNOLOGIES LLC TELLUS OILFIELD INC. TIGER CASED HOLE SERVICES,
INC. By:  

/s/ Danielle Hunter

  Name: Danielle Hunter   Title:   Executive Vice President and General Counsel



--------------------------------------------------------------------------------

C&J CORPORATE SERVICES (BERMUDA) LTD. By:  

/s/ Danielle Hunter

  Name: Danielle Hunter   Title:   Director CJ LUX HOLDINGS S.À R.L. PENNY
GLOBAL HOLDINGS S.À R.L. PENNY GLOBAL LEASING S.À R.L. PENNY LUXEMBOURG
FINANCING S.À R.L. PENNY TECHNOLOGIES S.À R.L. By:  

/s/ Danielle Hunter

  Name: Danielle Hunter   Title:   Type A Manager COPPER IRELAND FINANCING I
LTD. COPPER IRELAND FINANCING II LTD. By:  

/s/ Danielle Hunter

  Name: Danielle Hunter   Title:   Director C&J INTERNATIONAL B.V. By:  

/s/ Danielle Hunter

  Name: Danielle Hunter   Title:   Managing Director A C&J INTERNATIONAL MIDDLE
EAST FZCO By:  

/s/ Angus Fraser

  Name: Angus Fraser   Title:   General Manager



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Agent and on behalf of the Consenting
Lenders By:  

/s/ Polina Arsentyeva

  Name: Polina Arsentyeva   Title:   Associate Counsel



--------------------------------------------------------------------------------

Schedule 4(b)

Specified Covered Accounts

 

Entity

  

Bank

  

Account Number

C&J Well Services, Inc.    Citibank    30913054 CJ Holding Co.    Citibank   
30976469 C&J Well Services, Inc.    JPMorgan    603147690 KVS Transportation,
Inc.    Wells Fargo Bank    4160099362 Blue Ribbon Technology, Inc.    Amegy
Bank N.A.    0054026632 C&J Spec-Rent Services, Inc.   

Comerica Bank

Energy Services Lending

   1881121519 C&J Spec-Rent Services, Inc.   

Comerica Bank

Energy Services Lending

   1881740490 C&J Spec-Rent Services, Inc.   

Comerica Bank

Energy Services Lending

   1881588683 C&J Spec-Rent Services, Inc.    Wells Fargo Bank, N.A.   
4124216136 C&J Spec-Rent Services, Inc.    Wells Fargo Bank, N.A.    4124136623
C&J Spec-Rent Services, Inc.    Wells Fargo Bank, N.A.    4122203268 ESP
Completion Technologies LLC    Amegy Bank    54024982 Penny Global Holdings
S.à r.l.    ING Luxembourg S.A.    LU70 0141 8559 1870 3010 Penny Global Leasing
S.à r.l.    ING Luxembourg S.A.    LU38 0141 4559 1850 3010 Penny Luxembourg
Financing S.à r.l.    ING Luxembourg S.A.    LU78 0141 0559 1880 3010 Penny
Technologies S.à r.l.    ING Luxembourg S.A.    LU54 0141 6559 1860 3010 Tellus
Oilfield Inc.   

Comerica Bank

Energy Services Lending

   1881588626 Tiger Cased Hole Services, Inc.    Wells Fargo Bank, N.A.   
4129925392 Total E&S, Inc.    Compass Bank    33266944

Nabors Production Services Ltd.

[n/k/a C & J Energy Production Services-Canada Ltd.]

   HSBC Bank Canada    149-022557-070

Nabors Production Services Ltd.

[n/k/a C & J Energy Production Services-Canada Ltd.]

   HSBC Bank Canada    149-022557-001

Nabors Production Services Ltd.

[n/k/a C & J Energy Production Services-Canada Ltd.]

   HSBC Bank Canada    149-022476-001

Nabors Production Services Ltd.

[n/k/a C & J Energy Production Services-Canada Ltd.]

   HSBC Bank Canada    149-022557-003 C&J Corporate Services (Bermuda) Ltd.   
The Bank of N.T. Butterfield    060 1569220010 C&J Corporate Services (Bermuda)
Ltd.    The Bank of N.T. Butterfield    840 1569220022



--------------------------------------------------------------------------------

Schedule 7(a)

Specified Securities Accounts

 

Entity

  

Bank

  

Account Number

C&J Well Services, Inc.    Citibank    2580000155 C&J Well Services, Inc.   
Citibank    6510000207 C&J Well Services, Inc.    Citibank    3570000140 CJ
Holding Co.    Bank of America    5S406B85-428407



--------------------------------------------------------------------------------

Exhibit A

Terms of Agreed Restructuring Transaction